Title: From George Washington to Anthony Bacon & Company, 10 September 1757
From: Washington, George
To: Bacon, Anthony



Gentn
[Fort Loudoun, 10 September 1757]

I hope by the time this comes to hand you will receive Eighteen Hogsheads of my Tobo Ten in the Integrety and eight in the endeavour Captns Thompson & Younger. That in Captn Thompson was of the best Sweetscented, neatly handled; and must if the ship arrivd Safe get to Market in the Nick of time—The other by Captn Younger is also of the best quality and Weights, for which Reasons I expect they will Command such prices as I know the like to Tobo fetches to my Acquaintances in Virginia.
I cant forbear confessing Sir, that the exceeding low price you got for my first venture to you discouragd me for sometime from making a Second; but as I expect for the time to come, to Ship, if I find my Accts in it, a pretty considerable quantity of the bests Tobos of my own growth annually I flatter myself you will deal by me in such a manner as to render a change of Merchts

unnecessary. The Nett proceeds of these Tobaccos you will please pay my name-sake Mr Richd Washington.
I thank you very heartily Sir, for the Magazine you sent me, and your kind offer to render me Services—I am now removd to this place and shall if continued at it, be more convenient than I have been to Cultivate a more intimate corrispondance.
